Citation Nr: 1409484	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-48 871	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 2007, for the grant of service connection for traumatic arthritis of the right knee.

2.  Entitlement to an effective date earlier than September 13, 2007, for the grant of service connection for osteoarthritis of the left knee.

3.  Entitlement to an effective date earlier than September 13, 2007, for the grant of service connection for the right shoulder disability.

4.  Entitlement to an effective date earlier than September 13, 2007, for the grant of service connection for the left shoulder disability.

5.  Entitlement to an effective date earlier than July 30, 2008, for the grant of service connection for instability of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty from December 1987 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file.  

In addition to the paper claims file, there is an electronic file associated with the claims.  That electronic file does not currently contain any evidence pertinent to the claims that is not already included in the paper claims file.


FINDINGS OF FACT

1.  The original claims for service connection for disorders of the knees and shoulders were denied in a rating decision issued in February 1991; the appellant was notified of those denials the next month, but she did not appeal any one of the denials and no appropriate collateral attack of the February 1991 rating decision has been initiated by the appellant.

2.  In December 1992, the appellant submitted a request for the reopening of her claims for service connection for right and left knee disorders but reopening of those claims was denied in a rating decision issued in April 1993; the appellant was notified of the denials the next month, but she did not appeal either one of the denials and no appropriate collateral attack of the April 1993 rating decision has been initiated by the appellant.

3.  The February 1991 rating action was final because VA did not have notice of any evidence pertinent to the claims of entitlement to service connection for either knee or either shoulder as of the expiration of the appeal period on March 14, 1992.

4.  The April 1993 rating action was final because VA did not have notice of any evidence pertinent to the claims for service connection for right and left knee disorders as of the expiration of the appeal period on May 3, 1994.

5.  No communication was received thereafter from the appellant until September 13, 2007, when the appellant submitted her claims for service connection for bilateral knee and shoulder disorders.  

6.  No communication or medical record prior to September 13, 2007, may be interpreted as an informal claim to reopen the appellant's claims of entitlement to service connection for bilateral knee and shoulder disorders.

7.  The December 2009 grant of the appellant's claims for service connection for disorders of each knee and each shoulder was based in most part on the medical opinions dated in July 2007, and July 2008, that the current knee and shoulder disorders were etiologically related to the appellant's June 1989 automobile accident.

8.  Instability of the left knee was first clinically demonstrated during the July 30, 2008 VA medical examination.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than September 13, 2007, for the grant of service connection for traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).

2.  The criteria for the assignment of an effective date earlier than September 13, 2007, for the grant of service connection for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).

3.  The criteria for the assignment of an effective date earlier than September 13, 2007, for the grant of service connection for the right shoulder disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).

4.  The criteria for the assignment of an effective date earlier than September 13, 2007, for the grant of service connection for the left shoulder disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).

5.  The criteria for the assignment of an effective date earlier July 30, 2008, for the grant of service connection for left knee instability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156(b), 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant's earlier-effective-date claims arise from her disagreement following the initial grants of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has alleged any prejudicial or harmful error in VA notice, and the Board perceives none, particularly in view of Dingess, supra.

All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims.  Therefore no useful purpose would be served in remanding this matter for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claims

The appellant was granted service connection for disorders of the right knee, left knee, right shoulder and left shoulder in a Board decision issued in December 2009.  In a rating decision issued later that same month, the RO assigned an effective date of September 13, 2007, the date of receipt of the claim, for these grants of service connection.  In addition, the December 2009 rating action also granted service connection for left knee instability and assigned an effective date of July 30, 2008 (the date of a VA medical examination).  The appellant contends that the award should go back further; she maintains that the effective date should be in 1990, when she first filed for service connection because that claim was submitted during the one-year presumptive period.  The appellant essentially presented testimony to that effect during her May 2011 Travel Board hearing.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection with VA, and the claim is disallowed, she has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

A review of the appellant's service medical treatment records reveals that she was involved in a motor vehicle accident (MVA) in June 1989, and that she complained of right knee pain.  On physical examination, the appellant had a right knee contusion.  There was no effusion or laxity on drawer or varus/valgus stress testing.  Radiographic examination of the right knee was normal.  An August 1989 note indicates that the appellant complained of bilateral knee and shoulder pain that had been recurrent since the (MVA).  The appellant was subsequently treated for left knee pain.  The appellant underwent a service separation examination in June 1990; there were no findings or diagnoses relating to either knee or either shoulder. 

The appellant's original application for service connection for knee and shoulder disorders was received by VA on September 27, 1990.  The claims were submitted on a VA Form 21-526.  The RO subsequently denied the appellant's bilateral knee and shoulder claims in a rating decision issued in February 1991.  The right and left knee claims were denied on the ground that the appellant did not demonstrate any knee disorder in that she had exhibited full range of motion in each knee without any restriction or evidence of ligamentous laxity on VA examination in December 1990; radiographic examination did not reveal any arthritis or other abnormality.  The right and left shoulder claims were denied on the basis that no current disorder had been found on VA examination in December 1990.  

The RO sent the appellant a notice letter about the denial of her service connection claims on March 14, 1991.  However, the appellant did not appeal any one of the denials.  In addition, no appropriate collateral attack of the February 1991 rating decision has been initiated by the appellant.

The appellant's next pertinent communication to VA was a request for a reopening of her claims for service connection for bilateral knee disorders that was received by VA on December 3, 1992.  The claims were submitted on a VA Form 21-4138.  After obtaining the appellant's VA treatment records dated in November 1992, December 1992, and January 1993, the RO denied the reopening of the appellant's bilateral knee claims in a rating decision issued in April 1993.  The appellant was notified of the denials by way of a letter from the RO dated May 3, 1993, but she did not appeal either one of the denials and no appropriate collateral attack of the April 1993 rating decision has been initiated by the appellant.

No communication was received thereafter from the appellant until September 13, 2007, when the appellant submitted her claims for service connection for bilateral knee and shoulder disorders.  Along with a VA Form 21-4138, the appellant submitted letters from a private physician, dated in July 2007, that indicated that the appellant's current knee and shoulder problems were related to the June 1989 MVA.  The RO subsequently received private medical records that indicated the appellant was in receipt of treatment for shoulder and knee disorders.  The appellant was afforded a VA medical examination in July 2008; this examination yielded diagnoses of right knee traumatic arthritis, left knee osteoarthritis, mild instability of the medial collateral ligament of the left knee, right shoulder rotator cuff tear and left shoulder labral tear plus rotator cuff tendonosis and subacromial subdeltoid bursitis.  The VA examiner opined that these diagnoses were related to the appellant's in-service MVA.  

Thereafter, the appellant was granted service connection for disorders of the right knee, left knee, right shoulder and left shoulder in a Board decision issued in December 2009.  That grant of the appellant's claims for service connection for disorders of each knee and each shoulder was predicated in most part on the medical opinions dated in July 2007, and July 2008, that the current knee and shoulder disorders were etiologically related to the appellant's June 1989 automobile accident.

In a rating decision issued in December 2009, the RO assigned an effective date of September 13, 2007, the date of receipt of the claims, for these grants of service connection for right knee traumatic arthritis, left knee osteoarthritis, right shoulder rotator cuff tear and left shoulder labral tear plus rotator cuff tendonosis and subacromial subdeltoid bursitis.  In addition, the December 2009 rating action also granted service connection for left knee instability and assigned an effective date of July 30, 2008 (the date of a VA medical examination).  

As noted above, regulations provide that an effective date of an award of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.156(b), if new and material evidence is received within one year of issuance of a decision, or within the appeal period, the evidence is to be considered in conjunction with the claim that gave rise to the decision.  It is the Board's view that the February 1991 rating that denied the appellant's claims for service connection for knee and shoulder disorders was final because she did not submit a Notice of Disagreement within the one-year delimiting date for filing an appeal (March 14, 1992).  In addition, the February 1991 rating was final because no evidence was received between March 14, 1991 and March 14, 1992, and the evidence of record did not provide an etiologic nexus between the appellant's active military service and any right or left knee or shoulder disorder.  The Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after March 14, 1991, and before March 14, 1992, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.

It is also the Board's view that the April 1993 rating decision that denied the reopening of the appellant's claims of entitlement to service connection for right and left knee disorders was final because she did not submit a Notice of Disagreement within the one-year delimiting date for filing an appeal (May 3, 1994) and because the evidence of record received between May 3, 1992 and May 3, 1993 did not provide an etiologic nexus between the appellant's active military service and her claimed knee disorders.  Thus, the Board has considered the applicability of 38 C.F.R. § 3.156(b) to the records received after May 3, 1992, and before May 3, 1993, as well as the Court's holding in Bell v. Derwinski, 2 Vet. App. 611 (1992) that VA has constructive notice of VA treatment records.  

As such, the evidence received within one year of the February 1991 rating decision and the evidence received within one year of the April 1993 rating decision did not include new and material evidence.  38 C.F.R. § 3.156(b); see Charles v. Shinseki, 587 F.3d. 1318, (Fed Cir. 2009), in which the Court cited to Muehl v. West, 13 Vet. App. 159, 161-162 (1999), which held that where new evidence was received within the appeal period, the RO's decision was not a final decision and the new evidence should have been considered in conjunction with the Veteran's claim.  See also Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  The RO was not required to readjudicate any one of the Veteran's claims with consideration of any such newly received evidence.  Consequently, both rating decisions are final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  See Myers v. Principi, 16 Vet. App 228 (2002).

In arriving at this decision, the Board notes several arguments raised by the appellant for an earlier effective date.  First, she maintains that because her claimed disorders were first manifested in service and because she filed her initial claim for benefits in September 1990, the effective date of service connection should revert to the day following her discharge from service.  Ignoring the fact that no chronic right or left knee or shoulder disorder was noted in service, the appellant's original claims were denied by the RO in February 1991, and the reopening of the knee claims was denied in April 1993.  The appellant was notified of each denial, but failed to appeal either one of the RO's decisions.  Inasmuch as the RO's February 1991 rating decision denying service connection for bilateral knee and shoulder disorders is final, the effective date of service connection cannot revert to the date of the original claim that was first received in September 1990.  Likewise, as the April 1993 rating decision denying the reopening of the right and left knee claims is final, the effective date of service connection cannot revert to the date of the claim to reopen (December 3, 1992).

In addition, the appellant has not raised a claim of clear and unmistakable error (CUE) as to any RO decision.  Nor has she alleged that she submitted an appeal of the February 1991 denial or that she submitted a claim to reopen prior to December 1992.  In addition, she has not alleged that she submitted an appeal of the April 1993 denial or that she submitted a claim to reopen prior to September 13, 2007.  The claims file is devoid of any communication from the appellant relating to a desire to reopen any one of her claims or providing a nexus opinion dated after the May 1993 notice of denial and before the September 2007 reopened claims.  Therefore, review of the RO's February 1991 and April 1993 determinations is not currently possible and there is no indication of the existence of any informal or formal claim to reopen dated before September 2007.  

The Board notes that in cases where an appellant seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, the Court, in Lapier v. Brown, 5 Vet. App. 215 (1993) has stated:

The sole issue on appeal is whether the veteran is entitled to an earlier effective date for a 100% rating for schizophrenia.  This claim was denied by a prior final BVA decision in March 1989.  Although the Secretary is required under 38 U.S.C.A. § 5108 (West 1991) to reopen claims that the BVA has previously and finally denied when "new and material evidence" is presented, in this case such a reopening could not result in an earlier effective date because an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) (1992).  Mr. Lapier reopened his claim in September 1984, and his 100% rating was granted effective from that time.

Lapier v. Brown, at 216-217 (1993).

Applying the holding in Lapier to the facts of the present case, an effective date for the grant of service connection for right knee traumatic arthritis or left knee osteoarthritis and for the right and left shoulder disabilities earlier than September 2007, the date of the RO's receipt of the appellant's claim to reopen, is precluded.  The Board is bound by the laws enacted, and by VA regulations.  38 U.S.C.A. § 7104.  The ruling in Lapier is controlling and dispositive of whether an effective date earlier than September 2007 can be assigned for right knee traumatic arthritis or left knee osteoarthritis or for any right or left shoulder disability.

Put another way, the effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  Thus, the effective date of award of service connection for these four disabilities can be no earlier than the date of claim to reopen the earlier denied claims.  In light of the governing statutory and regulatory provisions and applying the law to the facts in evidence, the effective date for the Veteran's four reopened claims for service connection can be no earlier than the date on which her claim to reopen was received, in this case, September 2007.  The Veteran's appeal is therefore denied.

Finally, turning to the effective date assigned for the left knee instability (July 30, 2008), the Board notes that this was the first time that instability had been clinically noted in the evidence of record.  Review of the evidence of record reveals that the appellant's private physician found the appellant's knee to be stable to varus and valgus stress in April 2007.  During the December 2007 VA examination, stability of the anterior/posterior cruciate ligaments and of the medial and lateral collateral ligaments was accomplished and no instability was found.  In addition, McMurray testing was negative.  The July 2008 VA examination includes the first clinical documentation of the existence of any left knee instability.  In addition, only mild instability of the medial collateral ligament was noted.

The effective date of a grant of benefits based on new and material evidence following a prior final denial, other than service department records, is the date of receipt of a new claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  In this the date of the receipt of the claim to reopen was September 13, 2007, while the date entitlement arose was July 30, 2008.  Therefore, the effective date is the later of the two dates - July 30, 2008.  An earlier effective date for the grant of service connection for left knee instability is denied.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an effective date earlier than September 13, 2007, for service connection for the right knee traumatic arthritis or left knee osteoarthritis or for the right and left shoulder disabilities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.  In addition, the Board is unable to identify a reasonable basis for granting an effective date earlier than July 30, 2008, for service connection for the left knee instability.  The governing statutory and regulatory provisions preclude the assignment of any earlier effective dates; there is no doubt to be resolved; and no earlier effective date is warranted.

					

ORDER

An effective date earlier than September 13, 2007, for the grant of service connection for right knee traumatic arthritis is denied.

An effective date earlier than September 13, 2007, for the grant of service connection for left knee osteoarthritis arthritis is denied.

An effective date earlier than September 13, 2007, for the grant of service connection for the right shoulder disability is denied.

An effective date earlier than September 13, 2007, for the grant of service connection for the left shoulder disability is denied.

An effective date earlier than July 30, 2008, for the grant of service connection for the left knee instability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


